Citation Nr: 1708021	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A hearing was held before the undersigned in December 2014.  A transcript of the hearing is of record. 

In a decision issued in March 2015, the Board, in pertinent part, denied the Veteran's claims seeking service connection for neck and low back disabilities.  The Veteran appealed that decision to the Court.  In February 2016, the Court issued an order that vacated the March 2015 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the February 2016 Joint Motion by the parties.  The Board thereafter remanded the case to the RO, to take action to comply with the Court order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2016 Joint Motion, the parties determined that VA did not satisfy its duty to assist the Veteran because it did not obtain a VA examination to assess the etiology of his neck disability.  Specifically, the Joint Motion notes that the record established that the Veteran had in-service events as his DD Form 214 reflects that he had basic airborne training and was in receipt of a parachutist badge.  The Joint Motion also reports that the record shows that the Veteran has a current disability of degenerative disc disease of the cervical spine and that a September 2010 opinion from Dr. P.P. concludes that his cervical spine degenerative disc disease "is likely . . . a result of his injuries while doing a parachute jump back in 1960."  The parties agreed that this evidence met the criteria of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and that remand was necessary for VA to provide the Veteran with an examination or opinion regarding the etiology of his neck disability.

Regarding the Veteran's low back disability, the Joint Motion found that the August 2010 VA examiner's opinion that the Veteran's degenerative disc disease of the lumbar spine was not caused by or related to parachute jumping during military service was insufficient.  The parties concluded that the examiner's rationale that the Veteran had no documented "acute and chronic lower back disabilities as well as back treatment when he was in active service" was insufficient given the evidence that the Veteran had reported he did not seek treatment for back pain in service.  Additionally, the Joint Motion notes that the Veteran had reported to the August 2010 VA examiner that he sought chiropractic treatment in 1963.  As a result, the parties concluded that VA did not provide an adequate medical examination for the Veteran's low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In order to ensure compliance with the requirements of the Joint Motion, the Board remanded the case in April 2016 to obtain adequate examinations and opinions that assess the etiology of the Veteran's low back and neck disabilities.  The resulting July 2016 VA examination reports did not follow all of the material orders of the April 2016 Board remand concerning the VA examinations to be conducted, and the thoughts and thought processes of the examiner are not clearly explicated.  Accordingly, remand is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, the Joint Motion notes that a July 1973 Appalachian Regional Hospitals Discharge Summary reflects that the Veteran reported being hospitalized in 1965 for a lumbosacral sprain.  Although the parties recognized that these records may no longer be in existence given that the treatment was over 50 years ago, the Joint Motion requested that VA attempt to obtain the records as they may be relevant to the Veteran's claim seeking service connection for a low back disability.  On remand in April 2016, the Veteran submitted a signed VA Form 21-4142 authorizing the release of medical records.  However, he did not identify any health care providers in the form.  Accordingly, no additional private medical records were obtained on remand.  While the Veteran indicated in a generic December 2016 form letter that he did not have any additional evidence to submit, and so he wanted expedited processing, it is not entirely clear that the records contemplated are unavailable.  Accordingly, on remand, another attempt to obtain them will be made, to provide the Veteran with every opportunity to submit all relevant evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make further arrangements to obtain any private medical records of treatment which the Veteran has received for low back or neck disability, including particularly the records of a 1965 hospitalization for lumbosacral sprain.  

2.  Schedule a VA examination or medical opinion regarding the etiology of the Veteran's low back and neck disabilities.  If possible, it should be by someone other than the VA examiner who examined the Veteran in July 2016.  The entire claims folder should be made available to and be reviewed by the examiner in conjunction with this request. 

The examiner should specifically, precisely, and clearly  address the following questions:

(A) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's neck disability is related to injuries sustained during in-service parachute jumps or is otherwise related to repeated impacts from in-service parachute training?

(B) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability is related to injuries sustained during in-service parachute jumps or is otherwise related to repeated impacts from in-service parachute training?

For purposes of the above requests, the examiner should accept as true that the Veteran completed multiple parachute jumps during service.  The examiner should also consider July 2013 argument from the Veteran's representative that research he located indicated that landings from "impact loading" jumps put undue pressure and stress on the back and legs; a September 2010 opinion from Dr. P.P.; a July 1973 record indicating that the Veteran was hospitalized for a lumbosacral sprain in 1965; an August 2001 Williams Chiropractic record reflecting the Veteran was "knocked out" in a race car accident five years beforehand; and June 2004 and October 2005 Chipley Chiropractic records indicating that the Veteran experienced post-service low back and neck injuries.

An intelligible VA examination report should be prepared and associated with the Veteran's VA claims file.  A complete, thorough, and clear rationale must be provided for all opinions requested.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

